Citation Nr: 0525498	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for psoriasis, 
currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel
INTRODUCTION


The veteran served on active duty from October 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
tinnitus and denied an increased rating for psoriasis.

A notice of disagreement was received in June 2002.  A 
statement of the case was issued in August 2002, and a timely 
appeal was received in September 2002.

In March 2003, the veteran and his daughter appeared before 
the undersigned Acting Veterans Law Judge at a 
videoconference hearing.

In January 2004, the Board remanded the appeal for further 
development.  While the case was in remand status, the RO 
granted service connection for a bilateral hearing loss 
disability, rated as 10 percent disabling effective February 
27, 2002.  There is no record of a notice of disagreement 
with the rating or effective date.  Thus, the hearing loss 
issue is no longer before the Board.  


FINDINGS OF FACT

1.  The medical evidence of record contains an opinion the 
veteran's tinnitus is at least as likely as not related to 
the veteran's extensive noise exposure while serving as a 
pilot in WW II. 

2.  The service-connected skin disability involves less than 
20 percent of the entire body or of the exposed areas 
affected and responds to topical treatment.  Systemic therapy 
is not required.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004). 

2.  The criteria for a rating in excess of 10 percent for 
psoriasis have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 
7806, 7816 (prior to August 30, 2002, and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a March 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send any information 
describing additional evidence or the evidence itself to the 
RO and, if he had no other evidence to furnish, to advise the 
RO.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The original rating decision on appeal was in May 2002.  
Therefore, the veteran received VCAA notice prior to the 
initial rating decision denying his claim.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  Mayfield, supra. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004). 

The veteran has been afforded VA medical examinations in 
March 2002 and February 2004(2) in connection with his 
claims.  Moreover, following the January 2004 Board Remand 
for further development, the RO scheduled additional VA 
medical examinations for which the veteran failed to appear.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background 

During the course of his active service, the veteran served 
for 38 months as a pilot in the Army Air Corps.  He flew 
heavy bombers in the European theatre in WW II and logged 
2300 flight hours in all types of aircraft.

Service medical records do not reflect any treatment for, or 
diagnosis of, hearing problems, including tinnitus, while on 
active service.

The veteran received a VA medical examination in March 2002.  
Erythematous scaly plaques were observed on the bilateral 
hips and wet macerated skin, erythematous and slight crusted, 
was observed on his groin and under the pannus of his belly.  
No associated systemic or nervous manifestations were found.

The diagnoses were psoriasis and actinic keratosis.

At his March 2003 videoconference hearing the veteran 
testified that his psoriasis was constant, but in different 
locations.  One day it would be in one part of his body, the 
next day, another.  His daughter said he had been to the 
hospital at least 4 or 5 times in the previous year for 
treatment of his skin condition.  His daughter also said that 
the veteran had trouble hearing ever since she was a child, 
and she has always had to talk very loudly around him.

In a March 2003 letter, Wallace Rubin, M.D. stated that the 
veteran had been a patient of his for many years.  He opined 
that the veteran's hearing loss was more likely than not 
related to his trauma and experience during active service, 
and that his bilateral tinnitus was related to the problem in 
his hearing mechanism.

The veteran received a VA skin examination in February 2004.  
The examining physician noted that the veteran had been 
followed in the Dermatology Clinic for several years for 
numerous skin diagnoses including:  ocular melanoma; basal 
cell carcinomas; squamous cell carcinomas; erythematous 
eruption in his groin, on his elbows, and on his knees, 
diagnosed as inverse psoriasis; seborrheic dermatitis in his 
scalp and post auricular area, around his nose, and in his 
nasolabial folds; and stasis dermatitis of both lower legs.

On examination, the veteran's groin, buttocks, upper thighs 
and elbows had erythematous scaly plaques, covering about 3-4 
percent of his body surface area.  The physician noted that, 
in the past, psoriasis had covered as much as 10 percent of 
the veteran's body surface area.

Also noted on examination was seborrheic dermatitis, covering 
about 2 percent of the veteran's body area, and stasis 
dermatitis, covering about 5 percent of the veteran's body 
area.

The diagnoses included seborrheic dermatitis, currently well 
controlled with topical medication; stasis dermatitis; and 
inverse psoriasis of the groin, buttocks, and elbows, for 
which the veteran was being treated with topical 
triamcinolone cream and Dovonex, and the plan was to continue 
with such therapy.

The veteran received a VA audiometric examination in February 
2004.  The examiner was asked to determine the nature and 
etiology of any hearing loss or tinnitus found, including the 
likelihood that hearing loss and tinnitus were medically 
caused by combat noise exposure in service.

The examining audiologist noted that the veteran reported 
hearing problems, including tinnitus, for almost 60 years, 
with significant noise exposure to aircraft engines between 
1942 and 1946.

The clinical impression was that the type and nature of the 
sensorineural portion of the veteran's hearing disability was 
consistent with a noise induced hearing loss and the case 
history.  The examining audiologist opined that it was at 
least as likely as not that some portion of the veteran's 
present hearing disability was related to military service.

A VA pharmaceutical profile reflects that the veteran had a 
prescription for a 60-day supply of Triamcinolone Acetonide 
0.1% Cream filled in May 2004.  Triamcinolone Acetonide Cream 
is a corticosteroid, a medication commonly used to treat 
psoriasis.  


Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R., Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, and 4.41 (2004).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of the 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

During the pendancy of the veteran's claim, VA's regulations 
dealing with rating skin disabilities at 38 C.F.R. § 4.118 
were amended.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).  A review of the 
record demonstrates that the RO considered the old and new 
criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Prior to August 30, 2002, disfigurement of the head, face or 
neck warranted a noncompensable evaluation if slight, a 10 
percent evaluation if moderate, a 30 percent evaluation if 
severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips or auricles, and a 50 percent 
evaluation if disfigurement was complete or exceptionally 
repugnant of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (prior to August 30, 2002).

Prior to August 30, 2002, the general rating criteria for 
evaluating most skin disorders (including psoriasis, but used 
for many different skin disorders) warranted a noncompensable 
evaluation with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent evaluation was warranted with exfoliation, exudation 
or itching if involving an exposed surface or extensive area.  
A 30 percent evaluation was warranted with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent evaluation was warranted with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or resulting in exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(prior to August 30, 2002).  

Effective August 30, 2002, disfigurement of the head, face, 
or neck required 1 of the 8 characteristics of disfigurement 
to warrant a 10 percent evaluation.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features or with 2 or 3 characteristics of disfigurement.  A 
50 percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, or with 4 or 5 
characteristics of disfigurement.  These characteristics of 
disfigurement are:  A scar more than 5 inches in length; at 
least 1/4 wide; surface contour of scar elevated or 
depressed; scar adherent to underlying tissue; skin hypo or 
hyperpigmented in an area exceeding 6-square inches; skin 
texture abnormal; underlying soft tissue missing in an area 
exceeding 6-square inches; skin indurated and inflexible in 
an area exceeding 6-square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).

Effective August 30, 2002, dermatitis and psoriasis warrant a 
noncompensable evaluation if involving less than 5 percent of 
the entire body or less than 5 percent of the exposed areas 
affected and no more than topical therapy required during the 
past 12 months.  A 10 percent evaluation is warranted with at 
least 5 percent but less than 20 percent of the entire body 
or of the exposed areas affected or, intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for total duration of less than 6 weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted when 20 to 40 percent of the entire body or of the 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation is 
warranted when more than 40 percent of the entire body or of 
the exposed areas affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816 
(2004).

Analysis

Entitlement to service connection for tinnitus

Following the March 2003 videoconference, the veteran 
obtained a letter from his private doctor who stated that he 
had treated the veteran for many years and that the veteran 
had hearing loss and tinnitus, both of which were related to 
his active service.

In January 2004, the RO requested a VA audiometric 
examination to determine the nature and etiology of any 
hearing loss or tinnitus found, including the likelihood that 
hearing loss and tinnitus were medically caused by combat 
noise exposure in service.

In his March 2004 report, the examining audiologist concluded 
that the type and nature of the sensorineural portion of the 
veteran's hearing disability was consistent with a noise 
induced hearing loss and the case history, and opined that it 
was at least as likely as not that some portion of the 
veteran's present hearing disability was related to military 
service.

While the examining audiologist did not specifically say that 
tinnitus was related to service, he was asked to provide the 
etiology for both hearing loss and tinnitus and he did note 
the veteran's history of tinnitus, the veteran's in-service 
noise exposure, and the causes of tinnitus, including noise 
exposure, in his report.

It appears to the Board that the examining audiologist 
intended his opinion relating the veteran's hearing 
disability to service to include tinnitus and, giving the 
veteran the benefit of the doubt on every issue as the law 
requires, the Board finds that the examining audiologist's 
opinion relates the veteran's tinnitus to his active service.  

When coupled with the veteran's private medical opinion which 
directly attributes the veteran's tinnitus to service, the 
Board concludes service connection for tinnitus is warranted.

Increased rating for psoriasis

In attempting to rate the veteran under 38 C.F.R. § 4.118 
prior to August 30, 2002, the Board finds the evidence to be 
against a rating in excess of 10 percent.  

Prior to August 30, 1992, a 30 percent rating under 
Diagnostic Code 7806 required marked disfigurement, which is 
not shown by the medical evidence; or extensive lesions, 
which is not shown by the medical evidence; or constant 
exudation or constant itching, for which there is some 
medical evidence.  It is uncontroverted that the veteran had 
an erythematous eruption in his groin, on his elbows, and on 
his knees.  However, it does not appear that the condition 
was constant and, as of the February 2004 VA examination 
report, the veteran was receiving treatment and the condition 
was improving.  

Applying the criteria for Diagnostic Codes 7806 and 7816 
effective August 30, 2002, the Board also finds the evidence 
to be  against a 30 percent rating.

A 30 percent rating under either code requires that 20 for 
percent of the entire body is affected, which is not shown by 
the medical evidence.  As noted above, the doctor attributed 
3 to 4 percent of the body surface to erythematous plaques, 
2 percent of the body area to seborrheic dermatitis, and 5 
percent of the body area to stasis dermatitis.  So, even if 
all of these skin disorders were related to the service-
connected disability, they would only total 11 percent.  This 
falls well within the range for which the rating code 
provides a 10 percent evaluation.  It does not approximate 
the 20 to 40 percent of the entire body or exposed the areas.  
38 C.F.R. § 4.7 (2004).  The veteran may feel that his 
disability is extensive enough to warrant a higher rating; 
however, the findings of the trained medical professional are 
more probative and establish that the disability does not 
meet the requirements for a higher rating.  

A 30 percent rating may also be assigned under the new rating 
criteria if the disability requires systemic therapy, that is 
medication which would affect the entire body, such as 
corticosteroids or other immunosuppressive drugs in pill 
form.  Such a systemic medication would have a wider impact 
on the body as a whole and would warrant a higher rating.  In 
this case, the veteran is using creams and ointments, which 
are topical and act locally.  They are not systemic.  The 
Board notes that the examining physician, in February 2004, 
reported treatment with triamcinolone.  While this is a 
corticosteroid, the doctor identified it as topical 
trimcinolone, not a systemic medication.  Thus, the 
preponderance of the competent evidence on this point is to 
the effect that the veteran's skin disorder does not require 
systemic therapy and does not approximate any applicable 
criteria for a higher rating.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board, as did the RO (see statement of the case dated in 
February 2002), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for tinnitus is granted.

A disability rating in excess of 10 percent for psoriasis is 
denied.  



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


